United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1034
                                   ___________

Abraham Sowe,                           *
                                        *
            Petitioner,                 *
                                        * Petition for Review of
      v.                                * an Order of the Bureau of Immigration
                                        * and Customs Enforcement.
Michael B. Mukasey,1 Attorney           *
General of the United States,           * [UNPUBLISHED]
                                        *
            Respondent.                 *
                                   ___________

                             Submitted: June 5, 2008
                                Filed: June 11, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Abraham Sowe, a native of Gambia and a citizen of Sweden, petitions for
review of an order of the Bureau of Immigration and Customs Enforcement (ICE)
ordering him removed. We lack jurisdiction to review Sowe’s petition because he was
admitted to the United States under the Visa Waiver Program (VWP) and, as a
condition of entry under the VWP, he waived his right to contest removal on any
ground other than an application for asylum. See 8 U.S.C. § 1187(a)-(b); Lacey v.


      1
       Michael B. Mukasey, now Attorney General of the United States, is substituted
as respondent pursuant to Federal Rule of Appellate Procedure 43(c).
Gonzales, 499 F.3d 514, 518 (6th Cir. 2007); Handa v. Clark, 401 F.3d 1129, 1133
(9th Cir. 2005).

      Accordingly, we dismiss the petition.
                     ______________________________




                                      -2-